384 S.C. 438 (2009)
682 S.E.2d 488
In the Matter of Frank Rogers ELLERBE, III, Respondent.
Supreme Court of South Carolina.
August 21, 2009.


*439 ORDER
Respondent was suspended on August 20, 2009, for a period of ninety (90) days, retroactive to May 14, 2009. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
JOHN H. WALLER, JR., ACTING CHIEF JUSTICE
s/ Daniel E. Shearouse Clerk
TOAL, C.J., not participating.